Citation Nr: 0300887	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  95-13 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an original disability rating greater than 10 
percent for service-connected sinusitis with headaches.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to July 
1993.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, dated in June 1996.  That decision, by a hearing 
officer reviewing the veteran's appeal, inter alia granted 
the veteran's appeal for service connection for sinusitis 
and assigned a 10 percent disability rating.  The veteran 
appeals for the assignment of a higher rating.

Other issues on appeal were decided by the Board in a 
February 2000 decision.  In the Board decision, the denial 
of service connection for arthritis of the neck, arms, hips, 
knees, legs, ankles, and hands was based on a finding that 
the claims were not well grounded.  As noted below, the 
requirement for submittal of a well-grounded claim was 
eliminated by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002)).  The RO should review the veteran's claims for 
service connection and readjudicate the veteran's claims if 
appropriate.  See Veterans Benefits Administrations' Fast 
Letter 01-02, January 9, 2001.

The claim has again been forwarded to the Board for 
appellate review.  The one issue remaining in appellate 
status, the disability rating assigned to the veteran's 
sinusitis, was remanded in February 2000.  Review of the 
actions performed by the RO reveal that the mandate of that 
remand has been fulfilled.  Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDINGS OF FACT

1.  The VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  From July 14, 1993 through September 14, 2000, the 
veteran's service-connected sinus condition was manifested 
by more than six non-incapacitating but not near constant 
episodes of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting; there is no history of 
radical or multiple operations or osteomyelitis.

3.  Beginning September 15, 2000, the veteran's service-
connected sinus condition is manifested by no incapacitating 
episodes of sinusitis, less than six non-incapacitating 
episodes annually of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; and moderate 
symptoms with discharge, crusting, or scabbing, and 
infrequent headaches.


CONCLUSION OF LAW

1.  The schedular criteria for the assignment of an original 
rating of 30 percent, and no more than 30 percent, for 
sinusitis with headaches, from July 14, 1993 through 
September 14, 2000, have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West  1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 
(DC) 6513 (2002); 38 C.F.R. § 4.97 DC 6513 (1995); Fenderson 
v. West, 12 Vet. App. 119 (1999). 

2.  Beginning September 15, 2000, the schedular criteria for 
the assignment of a rating in excess of 10 percent for 
sinusitis with headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.97, DC 
6513, 6522 (2002); 38 C.F.R. § 4.97 DC 6513 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  
VA has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-45,632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-
2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO provided the veteran with the 
provisions of the VCAA in a letter dated July 2002.  The 
Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his increased rating 
claim by various documents.  For example, the veteran was 
advised of the applicable rating criteria concerning 
sinusitis by the September 1996 and November 1999 
Supplemental Statements of the Case (SSOC).  The Board notes 
that the VCAA made no change in the statutory or regulatory 
criteria that govern the rating of sinusitis.  In addition, 
the RO has informed the veteran that VA would request any 
pertinent medical records identified by the veteran.  As 
such, the veteran has been kept apprised of what he must 
show to prevail in his claim, what information and evidence 
he is responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, 
to include the revised regulatory provisions 38 C.F.R. 
§ 3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and 
injuries and their residual conditions in civil occupations. 
See 38 U.S.C.A. 1155; 38 C.F.R. 4.1.  It is thus essential, 
both in the examination and in the evaluation of disability, 
that each disability be reviewed in relation to its history.  
See 38 C.F.R. 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
4.7.
The United States Court of Appeals for Veterans Claims 
(Court) distinguished between an appeal of a decision 
denying a claim for an increased rating from an appeal 
resulting from a veteran's dissatisfaction with an initial 
rating assigned at the time of a grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999). In 
the latter event, the Court, citing the VA's position, held 
that "staged" ratings could be assigned, in which separate 
ratings can be assigned for separate periods of time based 
on the facts found.

In this case, the Board notes that VA amended the rating 
criteria for diseases of the nose and throat during the 
pendency of the veteran's appeal.  See 61 Fed. Reg. 46727 
(1996) (codified at 38 C.F.R. 4.97) (amending the criteria 
for October 7, 1996).  When a law or regulation changes 
after the claim has been filed or reopened and before the 
administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet App 312-13 (1991). Where such a change 
takes place, Karnas requires a remand of the claim for 
readjudication. Id. at 311.  When amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, 
before each respective effective date, the Board may apply 
only the previous version of the rating criteria.  As of the 
effective date, the Board must apply whichever version of 
the rating criteria is more favorable to the veteran.

Under the new criteria, a 10 percent evaluation is warranted 
for sinusitis when there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting is present.  A 30 percent evaluation is warranted 
when there are three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating (episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
50 percent evaluation, the maximum schedular rating, is 
warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
38 C.F.R. 4.97, Diagnostic Code 6513.  The note to that 
provision defines an incapacitating episode of sinusitis as 
one that requires bed rest and treatment by a physician.  
38 C.F.R. § 4.97 DC 6513 (2002).

Under the old criteria, a 10 percent evaluation is warranted 
for sinusitis when it is moderate, with discharge or 
crusting or scabbing, infrequent headaches.  A 30 percent 
evaluation is warranted when it is severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent evaluation, the maximum schedular rating, is 
warranted when postoperative, following radical operation, 
with chronic osteomyelitis requiring repeated curettage, or 
severe symptoms after repeated operations.  38 C.F.R. § 4.97 
DC 6513 (1995).

Initially, the Board finds that the manifestations 
attributable to the veteran's service-connected sinusitis 
have improved over the course of this claim, and a staged 
rating, as contemplated by Fenderson, is warranted here.  In 
light of the medical evidence, the Board finds that prior to 
the VA examination of September 15, 2000, the veteran's 
symptoms attributable to his service-connected sinusitis 
fall somewhere between the criteria for a 10 percent 
evaluation and a 30 percent evaluation, but do not support a 
50 percent rating.  As of the date of the September 15, 
2000, the Board finds that the evidence more nearly 
approximates the criteria for a 10 percent rating.

Comparison of the 1996 revisions to the rating criteria 
reveals that they are identical in substance and result.  
The nomenclature has been changed and clarified, with terms 
such as "frequently" now defined as three or more.  
Nevertheless, they are essentially the same and result in a 
staged rating of 30 percent disability under both criteria 
from July 1993 to September 2000, and a 10 percent 
disability rating as of September 15, 2000.  The Board will 
address both sets of criteria in its discussion below.

The veteran has submitted treatment records confirming 
antibiotic treatment for his sinusitis, along with nasal 
steroids and antihistamines.  The use of antibiotics for 
treatment of sinusitis appears to be frequent but at no time 
lasted from four to six weeks.  At his original VA 
examination in September 1993, the veteran had no symptoms 
attributed to sinusitis; however, a paranasal sinus series 
confirmed findings consistent with chronic sinusitis and a 
deviated septum.  The veteran has undergone two endoscopic 
sinus surgeries in 1995 and again in 1998.  Findings on 
treatment examination show headaches and purulent discharge.  
His sinus symptoms are generally described as involving 
pain, predominately in the maxillary area, with dark green 
nasal discharge, chronic nasal congestion, and occasional 
blood tinged secretions, as noted on the March 1999 VA 
examination.  The latter examiner indicated that the veteran 
had been on antibiotic therapy for sinusitis an unspecified 
number of times.  An April 2000 CT scan confirmed bilateral 
mild mucosal thickening of the bilateral ethmoid and 
maxillary sinuses as well as right osteomeatal complex 
obstruction.  These earlier findings are consistent with the 
July 2000, September 2000, August 2002 VA examinations. 

Upon the July 2000 VA examination, the veteran complained of 
facial pains, with a post-nasal drip and greenish nasal 
discharge.  He reported nasal obstruction.  On examination, 
there was approximately a 50 percent obstruction of the left 
and right nasal cavities.  There was significant inferior 
turbinate hypertrophy.  The mucosa was inflamed and 
edematous.  There was some nasal crusting, but no polyps or 
pus seen, nor sinus tenderness.  The veteran noted in July 
2000 that his symptoms were nearly constant, but were not 
incapacitating.  He had not had any periods of bed rest, but 
had frequently seen physicians.  The clinician also 
indicated that the veteran's sinusitis required antibiotic 
therapy 2 to 3 times a year.

The same clinician examined the veteran again in September 
2000.  At that time, there was no tenderness to palpation of 
the paranasal sinuses.  There was significant hypertrophy of 
the inferior turbinates, which were described as edematous, 
pale, and boggy.  There was no nasal crusting, polyps, or 
purulence.  The examiner explained that the veteran had both 
chronic sinusitis and allergic rhinitis; two separate 
clinical entities.  Chronic sinusitis referred to the 
chronic inflammation of the mucosal lining of the paranasal 
sinuses, usually in response to a bacterial infection. 

In August 2000, he complained of maxillary pain and green-
gray mucosal discharge.  On endoscopic examination, the 
treating physician found evidence of continued disease on 
the right, but not on the right.  The physician noted that 
it was unlikely the veteran would benefit from further 
surgery.  Most recently, his symptomatology has been treated 
with Beconase and Claritin, changed to Allegra in November 
2001. 

A review of the treatment records contemporaneous with the 
1995 and 1998 surgeries show an increase in symptomatology.  
Subsequent to those surgeries, the veteran is seen for a 
plethora of other medical problems, but his sinuses are 
rarely noted to be actively bothersome.  He is always noted 
to be on continuing medication, to include antibiotics.  The 
Board finds that this is evidence of more than six non-
capacitating episodes of sinusitis. 

During that period, the Board finds that the evidence 
comports with the criteria for a 30 percent evaluation.  The 
veteran is postoperative; however, there is no indication 
that the veteran's sinus surgery was radical in nature, nor 
is there any medical evidence to suggest complications, to 
include osteomyelitis.  There is no evidence that the 
veteran's sinusitis necessitated bed rest during this claim; 
however, the veteran was granted temporary total ratings for 
the periods of incapacity following his surgeries in 1995 
and 1998.  There has been purulent discharge and crusting 
noted.  It is the Board's judgment that the veteran's 
symptoms more nearly approximate the criteria for a 30 
percent evaluation.  Accordingly, a 30 percent rating for 
sinusitis is warranted beginning upon his separation from 
active duty in July 14, 1993 through September 14, 2000.  
38 C.F.R. 4.7.

Subsequent to that time, the Board finds evidence of no more 
than three to six non-incapacitating episodes per year.  As 
of the September 15, 2000, the competent medical evidence, 
in particular the VA examination of that date, supports no 
more than a 10 percent disability evaluation.  There is no 
evidence of incapacitating symptomatology.  Under the old 
criteria, he is noted to continue to have paranasal sinus 
tenderness and headaches; however, these headaches are not 
noted to be severe and frequent; no purulent discharge or 
crusting reflecting purulence is observed upon treatment or 
examination as of September 15, 2000.  Under the new 
criteria, he again is noted to have tenderness and 
headaches; however, the treatment records do not reflect a 
frequency of greater than six non-incapacitating episodes 
annually. It is again pertinent to note that the July 2000 
VA examiner specifically noted that the veteran's sinusitis 
required antibiotic treatment no more than 2 to 3 times a 
year.

The Board also finds that the preponderance of the evidence 
is against a 50 percent evaluation during any period of 
time.  Under the old criteria, while conceding that the 
veteran has had two surgeries, there has not been repeated 
curettage, or severe symptoms after repeated surgeries, and 
he has never been diagnosed with osteomyelitis.  Under the 
new criteria, he did not have radical surgery with chronic 
osteomyelitis, and there is no objective evidence of near 
constant sinusitis.  The medical evidence simply does not 
show long periods of antibiotic treatment or frequent 
treatment of the veteran's sinuses.  As such, the Board 
finds that a 50 percent evaluation is not warranted from 
July 1993 to September 2000.

Finally, the Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards." 38 C.F.R. 3.321(b)(1) 
(2002).  In this regard, the Board finds that there has been 
no assertion or showing by the veteran that his maxillary 
sinusitis has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  The veteran has been hospitalized twice 
for short periods in connection with surgeries.  The 
schedular criteria envision a loss of earning capacity, and 
the assigned staged 30 percent and 10 percent evaluations in 
fact contemplate a significant reduction in earning capacity 
because of this disability.  The veteran has not sought in-
patient treatment during the course of this claim, and it 
appears that that the last time he was hospitalized for 
sinusitis was in 1998.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C. F.R. 
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The assignment of an original 30 percent staged rating for 
sinusitis with headaches is granted, from July 14, 1993 to 
September 14, 2000, subject to the law and regulations 
governing the payment of VA monetary benefits.

The assignment of an original rating in excess of 10 percent 
for sinusitis with headaches, from September 15, 2000, is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

